TATE, J.,
dissents. If the State is not willing to provide reasonable and adequate personal security for inmates held in Angola, the State should pay the family of inmates for damages they sustain as a result of this fault. See dissent in Parker v. State, 282 So.2d 483, 488 (La. 1973). Under the circumstances, the State has not come forward with an explanation repelling the inference of fault arising from the murder of one inmate in the State’s custody who was helpless to protect himself.
DIXON, J., is of the opinion the court of appeal is in error and the writ should be granted.
CALOGERO, J., is of the opinion this writ should be granted.